                                                                                        t\

****     )k   **** ** ** *** ****** **** ** ****** **** *** **** ***

                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DTSTRICT OE ILLINOIS
                            EASTERN DIVISION

 TIMOTHY WEAKLEY
        Pl-aintiff Pro s€,
                 vs.                                Cause No: t9-cv-4402
 CARGO NETWORK          LEASING, INC.,              Honorable Andrea R. Woods
 PUTNIK EXPRESS, and PERICA
 MANOJLOVIC, ET, AL.

        Defendants.
GLOBAL CARGO LEASING,           fNC.,
                                                            FILED
                                                                AUG   2 62us   fJ)
dba   GLOBAL CARGO, INC.
                                                              THOMASGBRUTON
                                                           CLERK, U.S. DISTRICT COURT
   Counter-plainti ff,
                  vs.
TIMOTHY WEAKLEY
  Counter-defendant         .

CARGO NETWORK SOLUTTONS,           rNC.
Dba PUTNIK EXPRESS,
  3RD    Party Plaintiff,
                 VS.

WEAKLES TRUCKTNG SERVICES, IN

   3RD        Party Defendant.

  3RD   PARTY DEEENDANT, S ANSWER And 3RD PARTY DEFENDANT,            S   COUNTER
                                        COMPLATNT
.,I'DGE WOOD AIVD       IT   PLEASE THE COI]RT:

      COMES NOW 3RD PARTY DEFENDANT,                  Timothy Weakley (DBA/          Weakl-es

Trucking Services) pro se and answers the 3.d party complaj-nt
summarily and in numeric order as outl-j-ned therein said
complaint:

      1). Mr. Weakley admits that the 3.d party plaintiff                           j-s   an

Ill-inois       bases company.

      2).       Mr    Weakley agrees with the enti-rety of point two

      3)    .   Mr. Weakley concurs that this Court has jurisdictlon
over this claim pursuant to 28                U. S.   C. S   136'7   .



      4)        Mr    Weakley agrees that venue is indeed proper

      5). Mr. Weakley admits that: "On May 3, 2018,                          WTS   entered
into a Lease Agreement between Cargo Network Solutions, fnc.                               and

Independent Contractor ("the Agreement") whereby                          WTS   agreed to
contract to          CNS a   t ruck to operate under CNS's Federal motor
carrier authorlty

       Mr. Weakley whole heartedly dissents from the language
"Leased by WTS" as the vehicle                was     "purchased" and not "leased"
[See Document #: 2-l Fi Ied:06/26/ 18 "The Bill                          of SaIe"l. "The
truck leased by          WTS   to   CNS was   the same truck that Tlmothy
Weakley agreed to purchase Iemphasis added] from Global- Cargo
Leasing, Inc."

       6). Mr. Weakley admj-ts that: "Under the terms of the
Agreement, WTS agreed to pay the entire cost of operating and
maintaining its own truck throughout the term of the fease
including, but not l-imited to, paying for all- fuel expenses."
However, CNS provided Mr. Weakley a fuel card drawn on CNS.                  As

such CNS was guarantor, not        WTS.


       1)    Mr   Weakley admits that this point is accurate

       B)   . Mr. Weakley dissents from the characterization that
"During the month of June 2018, upon the request of W:IS, CNS
made   several advances to     !f,TS   for the payment of fuel expenses."
Here again the alleged "requested advances" are purchases              made

on a   CNS   drawn fuef card given to him by CNS. Mr. weakley denies
that he worked for      CNS   in the moth of June.

       9).    Mr. Weakley concurs with the language as it appears in
point nj-ne. Indeed Mr. Weakley authorized the deduction for
repayment thus CNS had a duty Lo execute said deductions.

       10). Mr. Weakley cafls it less than truthful         that: "fn or
about June 2018,     WTS   terminated its contract with     CNS    and, at
the time of termination,       WTS     had received $1,614.02 in
unreimbursed advances from CNS for fuel expenses. "           It is well
documented that the contract between the parties was terminated

on May 21, 2078 and that the card in question was promptly
deactivated that very same day. ISee attached 3,d party
defendant's Exhibit \\B// an email from CNS'S safety department
terminating the parties'    agreementl   .




        Mr. Weakley additionally   argues that repayment of fuel
costs was promptly deducted by     CNS   without fail     and that there
were no charges for the month of June. FurLher, there were
adequate revenues generated sufficient         enough to cover the cost
sought within this complaint.      Eurther,     CNS   is in possession of
escrow funds belonging to Mr. Weakley in the amount of $1700.00
whj-ch would more than cover the amount sought herein.           In
addition, Mr. Weakfey demands a full         accounting of a1I revenues
generated relative   to the claims levied wit.hin this complalnt.

                           COUNTER-COMPI,AINT


        coMES NOW 3rd PARTY DEFENDANT,       Timothy Weakley   (DBA/

Weakles Trucking Services) pro se and raises the following
counter complaint that     CNS owes   him $978.90 in fuef costs        and

lost wages. This counter complaint additionally            alleges that
CNS   waived its right to any alleged fuel reimbursements owed it
pursuant to a collateral    contractual- agreement it struck with
Mr. Weakley as remedy to the case and controversy at hand.              The

facts are alleged as foll-ows:
                                 FACT PATTERN


       1)   . As indicated by   CNS,   Mr. Weakley's contract   was

terminated on or around May 2 L, 2078.

       2). Perlca Manojlovic, "Peter" began texting Mr. Weakley
from his personal cel1 phone number 113-142-4379 wherein pete
made   an offer which formulates the basis for the afore said
coflateral- contractual agreement.

       3) . Pete clearly avers: "Bring me my truck I will         give      you

down paymentr     so you do not have to go to courtl Anyway you             can

not reqi-ster truck".     [See 3.d party Defendant,s Exhibit ..B,,] .

       4) . Acquj-escing to said offer,     Mr. Weaktey contacted      CNS

and made arrangements to meet Pete the fo]lowing sunday Morning
at. the Des Plaines, If.    Police Department.

       5) . During that phone cafl the parties reached the

agreement that Mr. weakrey woul-d receive his $3000 down payment
back and $1200 of his escrow payments back in exchange for the
return of the truck.

       5). Relying on the parties, agreement, Mr. Weakley fueled
the truck and drove the 625 mil-es from his Johnson city,             Tn.

Residence in order to execute his end of the agreement.
     1)   . Mr. Weakley arrived at the pollce station early in
order to      have    law enforcement direct him to the safe hand off
space that it provi-des f or the public.

     B)   .   The    appointed and agreed upon time came and went. and         no

one from      CNS    arrived.

     9)   . Mr. Weakley placed several- cal-ls and emaifs to          CNS   but
no answer. Finally,             someone call-ed back and   stated that one of
the owner's wife went. into labor and so no one could make it                 as

they were all at the hospita1. ISee Pfaintiff 's Exhibit \\E// an
email sent the morning of exchange asking had anyone of their
representatives arri-ved at the police station yetl.

     10). Regardless, Mr. Weakley returned to Tn. Residence
before the parties were able to reschedule the exchange for the
following      Sunday.


     11). Here again no one for            CNS showed   and the end resul-t
was that Mr. WeakJ-ey incurred out of pocket expenses to the                sum

of $978.10 in fuel cost and lost wages pursuant to the parti-es,
agreement


                                      AURGT'MENT


     Mr. Weakley concedes, as the evidence also indicates that
he materially violated the parties'            lease agreement by failing
Lo provide CNS with GPS tracking information on his tractor's
whereabouts. On May 22, 20lB      CNS moved    to terminated the
parties agreement via email from Stefan Varagic ISee 3'd Party
Defendant's Exhibit "A"]   .   That notice of termination reads     as

f oIl-ows:


       ""Dear Timothy Wayne Weakley:" "Pursuant to Equipment
     Lease Agreement you signed with Global Cargo Leasing,
     Inc. you aqreed that during the Lease Term, Lessor may
     install-, dt Lessee's expense, GPS Tracking equipment on
     the Equipment. You further agreed to keep the GPS
     Tracking equlpment operational. ft has come to our
     attention that you have disabled the GPS Tracking
     equipment on the unit in violation of your Lease. This
     is a material breach of your obligations under the
     Agreement. As set forth in the Lease, you are in Default
     under the Lease. Globa1 Cargo Leasing, fnc. hereby
     demands payment of the entire balance of the unpald
     Monthly Payments for the ful1 term immediately.
     Furthermore, Global Cargo Leasing, Inc. demands
     immediate possession of the Equipment. Fail-ure on your
     part to compTy with this demand wifL subject you to fate
     fees, interest at a rate of 7BZ per annum, and
     attorneys' fees incurred by Global Cargo Leasing, Inc.
     in pursuing its available remedies at law
     Thank You, STEFAN VARAGIC"
As the forgoing evidence indicates,      CNS   terminated the parties/
agreement, not Mr. Weakley. Regardless, the written agreement
was no more. In the wake of that dissofved contractual
relationship,   "Pete" reached to   Mr   Weakley via text message and
made   a "OFEER" to contract with   Mr   Weakley. The terms were that
Pete would return to Mr. Weakley his down payment of $3000.00 in
exchange for Mr. Weakley returning the truck back to Pete.         Mr

Weakley then calfed "Pete" and the two agreed as fol-lows: 1).
CNS would return to Mr. Weakl-ey his down payment of $3000.00
ISee 3'd Party Defendant's Exhibit \\B'l texts from Pete making the
"offer"land    $1200 of his escrow account.      2). In exchange, Mr.
Woul-d   return the tractor to "Pete".      3). Pete and Mr. Weakley
agreed to meet and perform the transaction at the Des Plaines,
Il-. Police Department.

                  THE EORMULATION OF THE NEW     AGREEMENT



      Mr. Weakley argues that the forgoing embodies the
prerequisite efements of a contractual meeting of the minds and
that ultimately    Pete or   CNS   breached said contract for whi-ch Mr.
Weakley seeks redress and remedy. Direct and material evidence
prove that Pet.e made an "offer."        Evi-dence further proves that
Mr. Weakley "relied"    on Pete's offer per his email to           CNS   that
Sunday Mornlng of the exchange there at the police department.

Mr. Weakley's outlay in fuel and l-ost wages is adequate            enough

"consideration" to formulate the completion/ relj-ance on the
parties'   agreement as initiated      by Pete; althouqh, Pete alleges
not to be personally involved in this matter.           As a result of
the breach of the very agreement Pete or        CNS   initiated,    Mr.

Weakley incurred damages.
                                               DAMAGES



       In liqht of the forgoing claims and support.ing evi-dence,
Mr. Weakley seeks $3000.00              as    promised and $978.10 in fuel costs
and lost wages incurred while attempting to perform the parties'
agreement.

                                CERTIFICATE OF SERVICE


 I, Timothy Weakley [dba/ Weak]-es Trucking Servicesl hereby
swears and affirms under penalty of perjury that on this date,
August 79, 2079, have served upon the Counsef for respondent
Matthew P. Barrette of BLITCH                WESTLEY BARRETTE,   S.C., a copy of
the enclosed Answer and counter complaint at the furnished
address of 1550 Spring Road, Unit 720 Oak Brook, Illinois                   60523

via   U.   S   Mail.   Additionally,         a copy was electronical-Iy served
Gmbarr         teGbwesq. com

                         itted,

Timothy        Wajzne Weakl

4l-4 EAST MOUNTAIN VTEW           RD   APT 503
JOHNSON CrTY, TN. 31607
423-1 91 -0096
t imo thywe a k I ey G y aho o . com
  3rd   Party Defendant'
           Exhibit
             \\A//

Email From CNS Terminating
            Lease
(No Subject)

         Stefan Varagic
         t* ti mathywea kleyGiya                                    hoo. com
         i,,l;t   ;   'i ij ;:.ti:   ij ;r t h:                 w
                           ,                              i-;
                                                  ='.]\




"Dear Timothy Wayne Weakley:"

           "Pursuant to Equipment Lease Agreement you signed
with Global Cargo Leasing, lnc. you agreed that during the Lease
Term, Lessor may install, at Lessee's expense, GPS Tracking
equipment on the Equipment. You further agreed to keep the GPS
Tracking equipment operational. lt has come to our attention that
you have disabled the GPS Tracking equipment on the unit in
violation of your Lease. This is a material breach of your
obligations under the Agreement. As set forth in the Lease, you
are in Default under the Lease. Global cargo Leasing, lnc. hereby
demands payment of the entire balance of the unpaid Monthly
Payments for the full term immediately. Furthermore, Global
Cargo Leasing, lnc, demands immediate possession of the
Equipment. Failure on your part to comply with this demand will
subject you to late fees, interest at a rate of 1B% per annum, and
attorneys'fees incurred by Global cargo Leasing, lnc. in pursuing
its available remedies at Iaw


Thank You,


STEFAN VARAGIC
  3'd Party Defendant'
         Exhibit

           \\B//

Text From Pete Initiating
        Agreement
illzVerizon   LTE         3:40   PM              *ail,
(                          &
                          &ffi
                          @ry
                          \__-/
                      {7731742-4379   >

                                            Read 5 22118

    You can not drive my truck under
    my plates and logos

    That's not port of the deal

    You can bring me my truck I will
    give you your 3000 dollars

    Looks Iike you do not won't to work
    with ffi€ , so Police will call you

    They know you are in Johnson City

    lf you do not call me in 10 min truck
    will be reported stolen in all 48
    states data base ! lt's up to you now

    Truck it's reported stolen at Des
    Plaines , lL Police Department they
    will upload the the nationwide data
    also registration it's cancelled!

                    May 23, ?*18, $:52 AM


    What kind man are you that you do
    not won't to answer the phone ?

    And saddle like man    ?


 *@
.rg,   Verizon   LTE          6:00   PM             e*affi'
 {
                              ffi
                              Q_ry
                          (7731742-4379   >



        Looks like you do not won't to work
        with ffie , so Police will call you

        They know you are in Johnson City

        lf you do not call me in 10 min truck
        will be reported stolen in all 48
        states data base I lt's up to you now

       Truck it's reported stolen at Des
       Plaines , lL Police Department they
       will upload the the nationwide data
       also registration it's cancelledl

                       May 23, 2O18,9:52 AM


       What kind man are you that you do
       not won't to answer the phone ?

       And saddle like man     ?

       Also I reported trailer stolen to        l


                       May 23, 2018, 6:25 Pl*


       Bring me my truck I will give you
       down payment, so you do not have
       to court I Anyway you can not
       register the truck


  *ffi
   3'd Party Defendant'
          Exhibit

            \\c//
Email From Mr. Weakley To
  CNS fnquiring If Their
R.epresentitive Had Made It
To The Des Plaines Police
Department To Pick Up The
           Truck
Re:


        tim weakley
        tc Stefan Varagic
        f'.u*'1i;, ?S1S ;rt'illtl*   A?*




Have your people arrived at the police department to
pick up the truck?


Sent from Yahoo Mail for iPhon*


On Tuesday, May 22,2018, 5:26 PM, Stefan Varagic
<stefan @ drivecn$.com> wrote :

 Company demanding immediate return of all placards (signs)
 and point out that by Federal Regulation as well as your
 lndependent Contractor Agreement.
 Thank You,

 STEFAN VARAGIC
************************************************
                   IN
                  THE UNITED STATES DISTRICT COURT
              EOR THE NORTHERN DISTRICT OF ]LLINOIS
                        EASTERN DIVISION

 T]MOTHY WEAKLEY
       Plaintiff        Pro   ser
                VS.                           Cause No: 79-CV-4402
 CARGO NETWORK LEASING,               INC.,   Honorable Andrea R. Woods
 PUTNIK EXPRESS, and PERICA
 MANOJLOVIC, ET, AL.

       Defendants.
GLOBAL CARGO LEAS]NG,               INC.,
dba   GLOBAL CARGO, fNC.

   Counter-plainti ff,
              \7Q


T]MOTHY WEAKLEY
  Counter-defendant           .

CARGO NETWORK       SOLUTIONS, INC.
Dba PUTNIK EXPRESS,
  3RD   Party Plaintiff,
             vs.
WEAKLES TRUCKING SERVICES, INC.

   3RD   Party Defendant.

      PLAINTTFF'S RULE 56 MOTION FOR PARTIAL       SUMMARY JUDGMENT
      JUDGE WOOD AIiID       IT   PLEASE THE COURT:

            COMES NOW        PLAINTIFF, Timothy Weakley pro se and moves this
  2   Honorable Court for a partial           summary judgment based         on the
  3   pleadings:

 4                     ]SSUE EOR WHICH SUMARRY JUDGMENT           IS   SOUGHT


 5     Plaintiff       avers that there is no genuine dispute as to any
 6    material- fact surrounding whether Defendant "soId" Mr. Weakley
 7    the semj--tractor in question. Thus, movant is entitled                    to
 8    judgment as a matter of faw.

 9         B]LL OF ]ND]SPUTABLE          FACTS AS SUPPORTED BY THE PLEADINGS


10          1)   .   The   record indicates that      on   or about May 5,      2078

1,1, Global Cargo Leasing "sold" to Mr.               Wea kley   a semi-tractor truck
12 with the vin number 3HSCUAPR1AN24 9015. ISee Plainti-ff 's Exhibit
13 \\A// The Bill          Of Salel.

t4         2) . It is indisputable that in the Defendant, s answer

1_5   papers it admits the forgoing as a fact of record:

16       *AI{SWER: Defendants admit that Gl-obal entered into an
17 agreement to sell the Truck to plain                          2OTB,
18 that the agreed-upon price was $25,000.00, that Plaintiff made a
19 down payment on the Truck in the amount of $3,000.00, and that
20 Pf aintif f would pay the remaini-ng balance over time. ,,
21,        3) . It is also indisputable that Defendant admits in its
22 answer t.hat conslstent with the sare of a vehicle fwhich                      has
23    specific meaninq under Illinois    State Lawl   Mr   Weakley was
24    provided his lawful copy of the bill    of sale:

25          ANSWER: Defendants admit that GIobaI gave Plaintiff the
26    document titled *BilI of Sal-e" which showed a balance due of
27    $22,000.00. Defendants admit that Gl-obal did not transfer title
28    to Pl-aintiff as the parties' agreement required payment in fuIl
29    prj-or to the delivery of title. Defendants deny the remaining
30    allegations stated herein.
31         However, Defendant has not produced any documentation to
32    support the claim that transfer would only be made upon the
33    final payment being received.

34         4)   . It is also indisputable that Global in i-ts counter
35    complaint further admits for the record at point 71 that           a

36    purchase occurred:

37          "In or about May 2018, Global and Weakley entered into an
38    agreement whereby Weakley agreed to purchase a 201,0
39    International Truck beari-ng VIN 3HSCUAPR1AN249015 ("the Truck")
40    from Global for a purchase price of $25,000.00."
41.        5) . It is also indisputable that Defendant cannot and has
42    not provided for the record any material evidence to buttress
43    the bare al-legation asserted in its counter     clai_m   dL   point   1B:


44             "Upon tender of the final payment, the parties
45        agreed that Gfobal- would then assign the title to
46        Weakley. "
47         6). It is equal-ly indisputable that upon Mr. Weakley
48    conferring upon Global a down payment of $3000.00 that Globaf
49    then gave Mr. Weakley possession of the vehicfe along with             a
50    signed bill      of sa1e. And t.hat as a matter of law the bill        of
51    sare transfers ownership as defined by Brack's Law Dictionary:

52              BILL OE SALE- "fn contracts. A written agreement
53         under sear, by which one person assigns or transfers his
54         right to or interest in goods and personar chatters to
55         another. An instrument by which, in particufar, the
56         property in ships and vessels is conveyed. putnam v.
57         McDonafd, 12 VL. 4. 41 AtI. 159; young v. Stone. 61 App.
58         Div. 304, 70 N. Y. Supp. 558."
59          1). It is al-so indisputable that Global did not provlde Mr.
60 Weakley the required documentation consistent with the sale of                        a

6L commercial vehlcle in tllinois.

62          B)    . It is indisputabl-e that the record does not contain any
63 material evldence that the vehicJ-e was not lawfuf Iy transferred
64 to Mr. weakley through the execution of a sale , or, that Mr.
65 Weakley upon taking possession of the tractor was not entit1ed
66 to the required documents needed in order to register the
67 vehicle wlth his states Department of Motor Vehicles with the
68 designation that Global Cargo Logistics rras the lawfu1 LEIN
69    HOLDER.


70                                        SUMMATION


71.         fn sum, under I Ilinois    Law   a   bilt   of sale has very   spe   cl fi   c

72    meaning and function .      The record indicates that a sale between
73    the parties occurred . As a matter of summary judgment,
74    Plaintiff     asks that this Honorable Court find that a        sa Ie indeed
75   occurred leaving only the lssue of damages for trial.               Such   a

76   finding would spare the Court          a   waste of its judicial   resources

                                    CERTIFICATE OE SERVICE


      T, Timothy Weakley Idba/ Weak]-es Trucking Servicesl hereby
     swears and affirms under penalty of per;ury that on this date,
     August 19, 2019, have served upon the Counsel for respondent
     Matthew   P. Barrette of         BLITCH WESTLEY BARRETTE,   S.C., a copy of
     the enclosed Answer and counter complaint at the furnished
     address of 1550 Spring Road, Unit 720 Oak Brook, Il-linois              60523

     via U.S Mail.          Additj-onal1y, a copy was e.l-ectronically served
     GmbarretteGbwesq. com

                       ubmitted,


     Timothy Wayne WeakIQy
     Pro se
     4I4 EAST MOUNTAIN VIEW RD APT          503
     JOHNSON CrTY, TN. 37601
     423-197-0096
     t imo thywe a k I ey yaho
                        G        o . com
